Citation Nr: 0330459	
Decision Date: 11/05/03    Archive Date: 11/13/03

DOCKET NO.  97-33 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a 
left foot disorder, described as left plantar fasciitis.

2.  Entitlement to a rating in excess of 10 percent for a 
right foot disorder, described as chronic plantar fasciitis 
with right heel spur.

3.  Entitlement to service connection for headaches, on a 
direct basis, or as secondary to sinusitis.

4.  Entitlement to an effective date earlier than December 3, 
1998, for a 20 percent rating for left plantar fasciitis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


REMAND

The veteran served on active duty from November 1979 to 
August 1990.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO)in 
Baltimore, Maryland.

Regarding the claims involving the foot disorders.   This 
case has previously been before the Board in December 1998 
regarding the issue of an increased rating for bilateral heel 
spurs rated as 10 percent disabling.  At that time the Board 
issued a remand to obtain additional medical records.  In 
addition an examination was requested to confirm the 
veteran's complaints of pain, and to discuss what functional 
impairment she experienced including limitation of motion.  
Finally the examiner was to identify the nature and severity 
of any functional impairment due to the bilateral heel spurs.

A subsequent VA examination in April 1999 revealed moderate 
bunion formation of the 1st metatarsophalangeal joints with 
20 percent hallux valgus, bilaterally. There was no objective 
evidence of limited range of motion (ROM).  The examiner 
opined that the veteran had mild calcaneal tenderness, 
bilaterally, but ambulation was normal.  She would however 
have difficulty with prolonged ambulation.

By rating action in April 1999, the RO re-evaluated the 
veteran's bilateral foot disorder, which had previously been 
evaluated under Diagnostic Code 5279, as bilateral heel 
spurs.  New individual ratings were assigned for each foot 
under Diagnostic Code 5284.  These were described as left 
plantar fasciitis, evaluated as 20 percent disabling, 
effective from December 3, 1998, the date of treatment when 
pain on palpation under the medial tubercule, left calcaneous 
was first noted.  The right foot disorder was rated as 
chronic plantar fasciitis, with right heel spur, evaluated as 
10 percent disabling.  

The veteran in May 1999 filed a notice of disagreement with 
the effective date of the 20 percent evaluation of the left 
foot disorder.  She claimed it should have been from December 
18, 1996, the date of her first cortisone injection for left 
foot pain.  Later that month she amended the notice of 
disagreement claiming the effective date should be October 1, 
1997.

In a January 2001 VA examination, the examiner noted that the 
veteran underwent foot surgery at the VAMC in June 2000.  
Three osteotomies and insertion of pins were performed.  
Braces had also been prescribed for heel spurs which were not 
operated on.   X-rays revealed osteotomies with calcaneal 
spurring.  The diagnoses were Status post (SP) osteotomies 
1st, 2nd, 3rd digits, left foot: and, calcaneal spurring left 
foot.  The claims file was not reviewed by the examiner.

By rating action in January 2001, a temporary total rating 
was granted from June 16, 2000, until September 1, 2000, at 
which time a 20 percent rating went into effect.

At an April 2003 Board hearing, the veteran testified that 
surgery to the right foot was recommended.  This would be 
similar to the surgery performed on the veteran's left foot.   
She believed the proper effective date for the 20 percent 
rating for the left foot disorder should be in 1996 instead 
of December 1998.   She testified that she had submitted 
evidence showing ongoing treatment in podiatry from that 
date.  

The veteran believed that her current claim may have been 
open from as early as 1993.   The presiding Board Member 
agreed to request her complete medical records prior to 
adjudicating her claims.  

The Board notes that in the most recent VA examination of the 
veteran's foot disorders conducted in January 2001, the 
examiner noted that the veteran's claims file was not 
available for review.  VA has a duty to assist the veteran in 
the development of all facts pertinent to his claim.  The 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100, 5102, 5103A (West Supp. 2002); 38 C.F.R § 3.159 (2002).  
This includes the duty to obtain a VA examination, which 
provides an adequate basis upon which to determine 
entitlement to the benefit sought. Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Littke v. Derwinski, 1 Vet. App. 90 
(1991) (where the record does not satisfactorily reveal the 
current state of the veteran's disability, fulfillment of the 
statutory duty to assist includes the conducting of a 
thorough and contemporaneous medical examination).  In the 
present matter, the failure to supply the claims file to the 
examiner for his review renders the examination deficient for 
rating purposes.  Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).

In addition the Board notes that only the left foot was 
examined at that time.  No reference was made to the right 
foot disorder which is also at issue before the Board.  The 
Board finds an opinion as to the severity of both of the 
veteran's foot disorders would be beneficial in evaluating 
the service-connected foot disabilities.  

Under 38 C.F.R. § 3.326, where there is a claim for 
disability compensation or pension but medical evidence 
accompanying the claim is not adequate for rating purposes, a 
VA examination will be authorized. The paragraph applies to 
original and reopened claims as well as claims for increase 
submitted by a veteran. 

Additionally, the Board notes that VA General Counsel, in 
VAOPGCPREC 9-98, dated August 14, 1998, pointed out that some 
foot disorders rated under Diagnostic Code 5284 may affect 
range of motion, and thus warrant consideration of the 
provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  A medical 
opinion as to whether the veteran's foot disabilities affect 
range of motion would be helpful.


Regarding the claims involving headaches.  The Board notes 
that the veteran was granted service connection for sinusitis 
in March 1995 with a 0 percent rating assigned.  In making 
that determination the RO noted that consideration was given 
to among other symptomatology the severity and frequency of 
headaches.

In May 1996 the veteran filed an increased rating claim for 
sinusitis citing constant headaches.

In a May 1996 VA examination, the examiner noted that the 
veteran underwent a septoplasty in 1983 with some 
improvement.  She complained of facial headaches, pain, and 
pressure, especially in the frontal sinus areas.  Since 1990 
her headaches had worsened.  The examiner ruled out frontal 
sinus obstruction and chronic sinusitis.  The examiner 
further noted the veteran needed a CAT Scan to further 
evaluate her complaints.

By rating action in August 1996, the RO increased the 
evaluation for sinusitis to 10 percent disabling effective 
from January 24, 1996.  This was the date of a VA examination 
wherein she complained of headaches possibly due to 
eyestrain.

In a VA examination in November1996, the examiner noted that 
the veteran underwent a CAT Scan, which revealed evidence of 
chronic sinus disease.  There was no evidence of superimposed 
acute sinusitis.

In an August 1998 Board hearing, the veteran raised the issue 
of service connection for headaches as secondary to 
sinusitis.  This issue was referred back to the RO.

By rating action in December 1999 service connection for 
headaches as secondary to sinusitis was denied.  The RO noted 
that the evidence failed to establish a diagnosis of 
headaches that was not associated with the veteran's 
sinusitis.  As headaches are part of the rating criteria for 
sinusitis, the only way to establish service connection for 
headaches would be if there was medical evidence which showed 
treatment for headaches not associated with sinusitis.

In an appeal to the Board received in March 2000, the veteran 
noted that she had headaches even when she was not suffering 
from sinusitis.

In a May 2000 supplemental statement of the case, the RO 
addressed the issue of a headache disorder.  It was noted 
that the veteran's service-connected sinusitis disorder 
included sinus headaches.  Service connection had been denied 
for headaches other than sinus headaches, as there was no 
history of any diagnosed headache condition, with a pathology 
other than sinusitis, related to service, which might be 
subject to a separate grant of service connection.

In April 2003 the veteran filed a claim for an increased 
rating for sinusitis, noting that, "I continue to have 
'headaches' daily associated with my sinus condition."

At an April 2003 Board hearing, the veteran testified to 
having headaches every day.  She took two Benadryl and a PC 
powder daily otherwise her head would hurt by evening.  She 
had been monitored by the VA ear nose and throat (ENT) 
clinic.  Sometimes she had a sinus infection, and sometimes 
there was none.  In essence, she stated that she had ongoing 
headaches every day.  The veteran reported that she was 
scheduled for an appointment regarding her headache disorder 
and sinusitis at a VA facility.

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has the duty to assist a claimant in developing the 
information and evidence necessary to substantiate a claim 
that includes providing a medical examination or obtaining a 
medical opinion when the evidence of record does not contain 
sufficient competent medical evidence to decide a claim.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(c)(4). 

On the basis of the evidence of record, the Board determines 
that additional evidentiary development, which includes 
providing a medical examination and obtaining a medical 
opinion, is required.  Therefore, in order to assist the 
veteran in developing the evidence necessary to substantiate 
her claims, the case is REMANDED for further development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159 is completed.  In particular, the 
RO should notify the veteran of any 
information and any medical or lay 
evidence not previously provided to VA 
that is necessary to substantiate the 
claims and indicate which portion of that 
information and evidence, if any, is to 
be provided by the veteran and which 
portion, if any, VA will attempt to 
obtain on her behalf.

2.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to her claim 
for an earlier effective date for her 
left foot disorder, increased evaluations 
for her left and right foot disorders, 
and her headache disorder.  The RO should 
obtain these records and any current, 
outstanding VA treatment records.

3.  The RO should arrange for a VA 
podiatry examination in order to 
determine the nature and severity of the 
veteran's service-connected foot 
disorders.  Any further indicated special 
studies should be conducted.  The claims 
file must be made available to the 
examiner prior the examination.  The 
examination report must include a 
notation that the claims file was 
reviewed in connection with the 
examination.  The examiner should record 
pertinent symptoms and clinical findings.  
The examiner must comment as to the 
following:  

(1) are the veteran's subjective 
complaints of pain objectively 
confirmed upon physical examination; 

(2) do the foot disorders result in 
functional impairment, to include 
limitation of motion of any joint; 
and, if so, 

(3) what is the nature and severity 
of any functional impairment 
attributable to the foot disorders, 
to include any limitation of motion.

4.  The RO should arrange for the veteran 
to be scheduled for sinus and neurology 
examinations for the purpose of 
ascertaining the current nature and 
severity of her service-connected sinus 
disorder with associated headaches.  The 
examination is also for the purpose of 
determining whether the veteran has a 
headache disorder which is separate and 
not related to her service-connected 
sinus disorder.  The examiners should 
indicate in the examination report that 
the claims file was reviewed.  All 
necessary tests and studies should be 
conducted prior to issuing an examination 
report.  The examiners' report should 
include a discussion as to the frequency, 
duration (in number of weeks), and 
symptoms of "incapacitating episodes" 
and/or "non-incapacitating episodes" of 
sinusitis; the duration of antibiotic 
treatment, if any; the presence/absence 
of headaches, pain, and/or purulent 
discharge or crusting during the 
sinusitis episodes.  The examiners should 
render opinions as to the following:

(1) Does the veteran have a chronic 
headache disorder which is separate 
and distinct from the service-
connected sinusitis?  

(2) If the veteran has a chronic 
headache disorder which is unrelated 
to the sinusitis, is it at least as 
likely as not that the headache 
disorder is related to her period of 
service?

A complete rationale for all opinions 
expressed should be provided.  If it is 
impossible to render any opinion 
requested without resort to speculation, 
this should be 
explained as well.

5.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
the decision remains unfavorable to the 
veteran, the veteran and her 
representative should be provided with a 
Supplemental Statement of the Case that 
addresses all relevant actions taken on 
the claims for benefits.  The veteran and 
her representative should be given an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

